t c memo united_states tax_court diesel performance inc petitioner v commissioner of internal revenue respondent docket no filed date richard s calone and jason w harrel for petitioner neal o abreu and christian a speck for respondent memorandum opinion parr judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for the taxable years ending date and date respectively and an accuracy-related_penalty of dollar_figure under sec_6662 for all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions ’ the issues for decision are whether petitioner made a timely election to waive the carryback period with respect to its net_operating_loss for its tax_year ending date we hold it did not whether the period of limitations bars the assessment and collection of the deficiency in income_tax for the tax_year ending date we hold it does not whether the duty_of_consistency doctrine or in the alternative the theory of equitable_estoppel applies under these circumstances we hold they do not this case was submitted fully stipulated under rule the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner's principal_place_of_business was located in stockton california ‘petitioner conceded respondent's determination with respect to the sec_481 adjustment for the taxable_year ending date respondent conceded that the accuracy-related_penalty under sec_6662 does not apply to petitioner for the taxable_year ending date background diesel performance inc diesel performance is a corporation permitted to do business in california it was incorporated on date for the tax_year ending date petitioner timely filed its corporate_income_tax return form_1120 the originally filed form_1120 for the tax_year ending date showed a profit taxable_income for petitioner due to accounting errors related to sec_263a adjustments petitioner's accountant discovered that the original form_1120 for the tax_year ending date was incorrect after discovering the error petitioner prepared an amended form 1120x for the tax_year ending date which was filed on date the form 1120x for the first time showed petitioner had actually sustained a loss for that period respondent does not dispute the accuracy of the loss reported on petitioner's form 1120x for the period ending date on the form 1120x petitioner attached a statement which read blection to relinquish net_operating_loss_carryback period diesel performance inc bin form_1120 fiscal_year ended date taxpayer incurred a net_operating_loss in its taxable_year ended date and is entitled to a three- year carryback period with respect to that loss under code sec_172 of the internal_revenue_code pursuant to code sec_172 c the taxpayer hereby elects to relinquish the entire carryback period with respect to the net_operating_loss incurred in its taxable_year ended date on petitioner's form_1120 filed for the tax_year ending date petitioner claimed a reduction in gross_income in an amount representing the net_operating_loss from the date period in auditing petitioner's date form_1120 respondent disallowed the net_operating_loss_carryover from date on the grounds petitioner had not included a valid election to waive the carryback period on a return filed by the original due_date respondent issued a notice_of_deficiency for the taxable_year ending date disallowing dollar_figure of the net_operating_loss petitioner attempted to carry forward to the date taxable_year on petitioner's original forms for the taxable years ending date and petitioner reported net taxable_income of dollar_figure and dollar_figure respectively on petitioner's original form_1120 for the taxable_year ending date petitioner reported a loss of dollar_figure petitioner included with the original return its election to waive the carryback period for the reported loss on petitioner's amended form 1120x for the taxable_year ending date filed on or about date petitioner reported a loss of dollar_figure discussion respondent determined that petitioner did not make a timely election to waive the carryback period on the amended_return for the tax_year ending date petitioner asserts that it did make a valid election to relinguish the carryback period with respect to its net_operating_loss for the tax_year ending date in general sec_172 allows a deduction for an amount equal to the aggregate of the net_operating_loss carryovers to a taxable_year plus the net_operating_loss carrybacks to that year see sec_172 sec_172 as in effect for the years at issue required that a net_operating_loss first be carried back to each of the previous taxable years and if it was unabsorbed by those years that the remaining portion be carried forward to the following taxable years see sec_172 and sec_172 b however provides that a taxpayer may elect to relinquish the entire carryback period and carry forward the loss to the taxable years following the loss_year that section further provides such election shall be made in such manner as may be prescribed by the secretary and shall be made by the due_date including extensions of time for filing the taxpayer's return for the taxable_year of the net_operating_loss for which the election is to be in effect such election once made for any taxable_year shall be irrevocable for that taxable_year the regulations in accord with the statute provide that the election must be made by the later of the time including extensions thereof prescribed by law for filing income_tax returns for such taxable_year or date sec b temporary income_tax regs fed reg date which regulation is entitled various elections under the tax reform act of as to the manner in which the election is to be effected sec_2 temporary income_tax regs fed reg date provides d manner of making election unless otherwise provided in the return or ina form accompanying a return for the taxable_year the elections described shall be made by a statement attached to the return or amended_return for the taxable_year fthe statement regquired when making an election pursuant to this section shall indicate the section under which the election is being made and shall set forth information to identify the election the period for which it applies and the taxpayer's basis or entitlement for making the election the regulation was redesignated in as sec_301 12t temporary income_tax regs fed reg date in 83_tc_831 affd 783_f2d_1201 5th cir this court concluded that the taxpayer's amended_return is irrelevant in determining substantial compliance with the election requirements in rejecting the taxpayer's argument that section d temporary income_tax regs fed reg date provides that an election may be made in an amended_return the court explained this is true however in order to square the regulation with the directive of the statute an election made in a subsequently filed return can only be effective if the subsequently filed return is filed before the due_date of the return young v commissioner supra pincite n we accept that petitioner made an honest mistake when filing its original return for the tax_year ending date furthermore we accept that it attempted to elect to relinquish the carryback period on its amended_return for the tax_year ending date the due_date with extensions of petitioner's return for the tax_year ending date however was date petitioner did not file the amended_return with the election until date therefore petitioner did not make a timely election to waive the carryback period on its amended_return for the tax_year ending date see young v commissioner supra klyce v commissioner tcmemo_1999_198 menaged v commissioner tcmemo_1991_79 petitioner next argues that the period of limitations under sec_6501 bars the assessment and collection of the deficiency in income_tax for the tax_year ending date petitioner's amended_return for the tax_year ending date was filed on date according to sec_6501 petitioner argues the period of limitations for the tax_year ending date expired date an amended_return even if accepted by the irs is considered a mere supplement and the original return is used for purposes of determining the period of limitations on assessment see 293_us_172 therefore petitioner is correct in that generally the period of limitations for the tax_year ending date would expire on date however the tax_year in issue for which a deficiency was determined ended on date respondent is not barred from assessment and collection of a deficiency in income_tax for the tax_year ending date by the period of limitations next petitioner argues that the duty_of_consistency is applicable in this case we may exercise equitable principles so that the duty_of_consistency applies in this court see 103_tc_525 affd 100_f3d_778 10th cir however it does not apply to the facts of this case the duty_of_consistency doctrine prevents a taxpayer from taking a position one year and then a contrary position in a later year after the period of limitations has expired on the first year see id pincite see also 532_f2d_809 2d cir estate estopped to deny decedent's u s citizenship after she represented to the u s government for a period of more than years that she was a citizen_of_the_united_states petitioner argues that under certain circumstances the duty_of_consistency may also apply to the commissioner see eg 311_fsupp_5 e d n y commissioner estopped to apply ruling retroactively to recordkeeping system that had been substantially accepted for a long period of time and reviewed by many agents at different levels of authority this type of situation is not present here petitioner made an honest mistake in preparing a return which respondent discovered on audit the duty_of_consistency does not apply against respondent although petitioner argues the duty_of_consistency applies petitioner also mentions equitable_estoppel and argues on brief that respondent was not timely in reviewing the invalid election and thereby provided a wrongful misleading silence upon which the taxpayer relied to invoke estoppel against the government the party seeking estoppel must show at a minimum the existence of a false representation or wrongful misleading silence by the other party ignorance of the facts reasonable reliance on the false representation or wrongful misleading silence of the other party error in a statement of facts and not in an opinion or statement of law and a resulting detriment to the party relying on the false statement or misleading silence see garland v commissioner tcmemo_1993_190 petitioner has not proven any of the elements of equitable_estoppel for the foregoing reasons decision will be entered under rule
